SMD Letter - Managed Care Provisions Regarding Coverage of Emergency Services By MCOs - 4/18/00

April 18, 2000
Dear State Medicaid Director:
In the letter that was issued on April 5, 2000, we inadvertently omitted a paragraph relating to
notification requirements. Therefore, this letter replaces the April 5 letter. It is #21 in a series of
letters on the managed care provisions of the Balanced Budget Act of 1997 (BBA). It is intended
to clarify guidance issued in a similar letter issued on February 20, 1998 (#12 in the series). The
February 20, 1998 letter explained the changes made by the BBA regarding coverage of
emergency services by managed care organizations (MCOs). We apologize for any
misunderstanding caused by the previous letters.
In the February 20, 1998 letter we stated that the BBA requires that contracts between MCOs and
States specify that MCOs must cover (i.e., pay for) emergency services without prior
authorization. The BBA requires that emergency services be covered in an MCO or a primary care
case management (PCCM) setting without prior authorization, regardless of whether the enrollee
obtains the services inside or outside the MCO or PCCM.
The BBA addresses emergency services using a prudent layperson standard. It defines an
"emergency medical condition" as:
a medical condition manifesting itself by acute symptoms of sufficient severity (including severe
pain) such that a prudent layperson, who possess an average knowledge of health and medicine,
could reasonably expect the absence of immediate medical attention to result in placing the health
of the individual (or, with respect to a pregnant woman, the health of the woman or her unborn
child) in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any
bodily organ or part.
Application to PCCMs
This prudent layperson standard applies to a PCCM when it is determining if a Medicaid beneficiary must obtain
prior authorization before seeking treatment. As payers for PCCM services under Section 1905(t) contracts, States
are also bound by the statutory requirement when they are paying claims. Thus, in a fee-for-service PCCM
arrangement in which States pay claims, States are required to cover (i.e., pay for) emergency services that meet the
prudent layperson standard in exactly the same manner as are

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd041800.asp (1 of 3)4/11/2006 4:53:04 PM SMD Letter - Managed Care
Provisions Regarding Coverage of Emergency Services By MCOs - 4/18/00

MCOs. States should make this obligation clear in all fee-for-service PCCM contracts.

Program Limits on Emergency Visits
The BBA requires that a Medicaid beneficiary be permitted to obtain emergency services
immediately at the nearest provider when the need arises. When the prudent layperson standard is

met, no restriction may be placed on access to emergency care. Limits on the number of visits are
not allowed.

Payment Requirements/Responsibilities under the Prudent Layperson Standard
The determination of whether the prudent layperson standard is met must be made on a case-bycase basis. The only exceptions to this general rule are that payers may approve coverage on the
basis of an ICD-9 code, and payers may set reasonable claim payment deadlines (taking into
account delays resulting from missing documents from the initial claim).
Note that payers may not deny coverage solely on the basis of ICD-9 codes. Payers are also barred
from denying coverage on the basis of ICD-9 codes and then requiring resubmission of the claim as
part of an appeals process. This bar applies even if the process is not labeled as an appeal.
Whenever a payer (whether an MCO or a State) denies coverage or modifies a claim for payment,
the determination of whether the prudent layperson standard has been met must be based on all
pertinent documentation, must be focused on the presenting symptoms (and not on the final
diagnosis), and must take into account that the decision to seek emergency services was made by a
prudent layperson (rather than a medical professional).

Notification Requirements
Section 1932(b)(2)(A)(i) prohibits prior authorization for coverage of emergency services. This
means that services that meet the definition of emergency services must be covered, and
beneficiaries must not be charged for these services, except for any permissible nominal costsharing amounts. Therefore, neither a State, in the context of a PCCM arrangement, nor an MCO,
may make payment for emergency services contingent on the beneficiary providing the State or
MCO with notification, either before or after receiving emergency services.
MCOs and States may, however, enter into contracts with providers or facilities that require, as a
condition of payment, the hospital to provide notification after beneficiaries present at the
emergency room, assuming adequate consideration is given for such a provision. In the case of
States as payers (e. g., PCCMs), such notification requirements are permissible as long as they do
not violate the State Plan (or that part is waivable). Such requirements might reasonably be
thought to be an element of appropriately coordinating and managing care. Regardless of any
contractual relationship between managed care entities and providers or facilities, beneficiaries
may not be required to pay for covered services (other than allowable nominal cost-sharing).

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd041800.asp (2 of 3)4/11/2006 4:53:04 PM SMD Letter - Managed Care
Provisions Regarding Coverage of Emergency Services By MCOs - 4/18/00

CPT Codes Indicating Moderate and Complex Emergencies

Through its State Medicaid Manual, HCFA requires the acceptance and use of the HCFA Common
Procedures Coding System (HCPCS). HCFA uses the American Medical Association's (AMA)
Current Procedural Terminology (CPT) as part of the HCPCS system to determine service levels.
CPT is the most widely accepted coding reference and has been used since 1966. Claims submitted
to MCOs and States include the emergency levels of screening and treatment. They range from
CPT 99281 ("straightforward medical decision making") to CPT 99285 ("medical decision making
of high complexity"). These codes reflect not only the complexity of the treatment but also the time
and difficulty of making a diagnosis. The AMA publishes guides that specifically describe the
categorization of levels of emergency and give examples.
We strongly believe that, unless an MCO or a State has reason to believe that a provider is "upcoding" or engaging in activity violating program integrity, all claims coded as CPT 99283 through
CPT 99285 are very likely to be appropriately regarded as emergency services for purposes of the
BBA and should be approved for coverage regardless of prior authorization. This should not be
taken to imply that claims coded as CPT 99281 and CPT 99282 will not also meet the BBA
definition; they may, but, as opposed to those claims involving the higher CPT codes, there may be
instances in which payers have a reasonable basis to disagree.
If you have any questions, please do not hesitate to contact Tim Roe at (410) 786-2006.
Sincerely,
/s/
Timothy M.
Westmoreland
Director
Enclosure
cc: All HCFA Regional Administrators All HCFA Associate Regional Administrators for Medicaid
and State Operations Lee Partridge - Director, Health Policy Unit American Public Human Services
Association Joy Wilson - Director, Health Committee National Conference of State Legislatures
Matt Salo - Director, Health Legislation National Governors' Association
<% 'Sitewide navigation info / do NOT edit %>

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd041800.asp (3 of 3)4/11/2006 4:53:04 PM

